Citation Nr: 1047389	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  06-21 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic 
pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to February 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veteran's Affairs (VA) regional office (RO) located in St. 
Louis, Missouri that denied the Veteran's claim for compensation 
under 38 U.S.C.A. § 1151 for pancreatitis.

In October 2009, the Board remanded this case for further 
development.  Such development has been completed and associated 
with the claims file, and this matter is returned to the Board 
for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that he incurred pancreatitis in October 2002 
as a result of an endoscopic retrograde cholangiopancreatography 
(ERCP) that was performed at a VA medical center (VAMC).  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that, regrettably, additional development is necessary 
prior to the adjudication of this claim.

The Veteran was provided with a VA examination relating to his 
claim in November 2005.  Among other things, the VA examiner made 
reference to a January 2005 CT scan report (apparently a VA 
treatment record), which the examiner noted showed a normal 
pancreas.  In October 2009, the Board remanded this claim for 
further development, to include so that a copy of the January 
2005 CT scan report could be associated with the claims file.  
While the Board acknowledges that several VA treatment records 
dated from January 2003 to October 2009 have been associated with 
the claims file by the RO pursuant to the October 2009 Board 
remand, the January 2005 VA CT scan report referenced by the VA 
examiner remains missing from the claims file.  Based thereon, a 
remand is necessary so that a copy of this January 2005 VA CT 
scan report may be associated with the claims file.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

As noted above, the November 2005 VA examiner noted that a 
January 2005 VA CT scan showed a normal pancreas.  The Board 
notes, however, that certain VA treatment records newly 
associated with the claims file per the October 2009 Board remand 
show diagnosed pancreatitis.  See, e.g., VA Treatment Records, 
December 2004, June 2005.  As it appears that the November 2005 
VA examiner relied on the January 2005 CT scan report in forming 
his conclusion that the Veteran's problems had resolved, the 
Board finds that a remand is necessary to afford the Veteran a 
new VA examination to address the nature and etiology of his 
claimed pancreatitis.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the January 2005 VAMC 
record (CT scan report) referred to by the VA 
examiner in his November 2005 examination 
report and associate it with the claims file.  
If this record is found to be unavailable, 
this should be specifically noted in the 
claims file.

2.  After the above development has been 
completed, schedule the Veteran for an 
appropriate VA examination to determine 
whether the Veteran has had a pancreatitis 
condition that is the result of VA treatment.  
All necessary testing should be carried out 
in conjunction with this examination, the 
results of which should be reported in 
detail.  The claims file and a copy of this 
remand should be provided to the examiner for 
review, particularly the October 2002 VA 
treatment records relating to the ERCP 
procedure, including all records of treatment 
relating to the procedure and any treatment 
for pancreatitis or any other abdominal 
complaints thereafter.  The examiner should 
also elicit a complete history from the 
Veteran.

Following examination, interview of the 
Veteran, and review of the claims file, the 
examiner should provide an opinion regarding 
(1) the exact nature and pathology of any 
pancreatitis; if found to have resolved, 
please note when such condition resolved (2) 
whether any such pancreatitis was caused by 
VA medical care, and, if so, (3) whether 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault by VA in rendering such care 
proximately caused the Veteran's 
pancreatitis; and, in the alternative (i.e., 
regardless of carelessness, negligence, 
etc.), please address whether any 
pancreatitis was due to an event not 
reasonably foreseeable.

It would be helpful if the VA examiner would 
answer the above questions (2) and (3) in 
terms of whether it is "at least as likely 
as not" (i.e., to at least a 50-50 degree of 
probability).  A discussion of the complete 
rationale for all opinions expressed, to 
include discussion of relevant evidence, 
should be included in the examination report.

3.  Then, readjudicate the Veteran's claim.  
If the claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran has 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


